FILED
                           NOT FOR PUBLICATION                              APR 21 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JUANITA STEELE,                                  No. 08-17211
                                                 No. 08-17219
             Plaintiff - Appellee,
                                                 D.C. No. 2:06-cv-02088-MCE-
  v.                                             EFB

CECELIA HERNANDEZ, and MARVIN
MELVIN HILPERT, AKA Moon,                        MEMORANDUM *

             Defendants - Appellants,

 and

MARSHA TOLEN,

             Defendant.



                  Appeals from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                             Submitted April 5, 2010 **



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      RYMER, McKEOWN, and PAEZ, Circuit Judges.

      In these consolidated appeals, Cecilia Hernandez and Marvin Hilpert appeal

pro se from final orders of the district court in Juanita Steele’s action seeking to

eject them from restricted Indian lands. We have jurisdiction under 28 U.S.C.

§ 1291. We affirm.

      In No. 08-17211, to the extent Hernandez challenges the validity of the

settlement agreement she entered with Steele, we lack jurisdiction to consider those

challenges because Hernandez failed to file a timely appeal from the judgment

approving the settlement. See Fed. R. App. P. 4 (setting forth the time for appeal);

Stephanie-Cardona LLC v. Smith’s Food & Drug Ctrs., Inc., 476 F.3d 701, 703

(9th Cir. 2002) (“A timely notice of appeal is a non-waivable jurisdictional

requirement.”). The district court did not err by enforcing the judgment because

Hernandez had failed to comply with it.

      In No. 08-17219, the district court properly granted summary adjudication

because, viewing the evidence in the light most favorable to Hilpert, there are no

genuine issues of material fact regarding his interest in the land. See Fontana v.

Haskin, 262 F.3d 871, 876 (9th Cir. 2001) (reviewing de novo a grant of summary

adjudication and stating that summary adjudication is proper where there are no

genuine issues of material fact). Hilpert’s contention that the court granted


                                           2
summary adjudication without proper notice and an opportunity to be heard lacks

merit.

         Contrary to Hilpert’s contention, the district court had subject matter

jurisdiction over this action. See 28 U.S.C. § 1331 (“The district courts shall have

original jurisdiction of all civil actions arising under the Constitution, laws, or

treaties of the United States.”); United States v. Milner, 583 F.3d 1174, 1182 (9th

Cir. 2009) (“Federal common law governs an action for trespass on Indian lands.”).

Further, Steele had standing to bring this action based on her interest in the land.

See Agua Caliente Band of Mission Indians v. County of Riverside, 442 F.2d 1184,

1186 (9th Cir. 1971) (“An Indian, as the beneficial owner of lands held by the

United States in trust has a right acting independently of the United States to sue to

protect his property interests.”).

         Hilpert’s remaining contentions are unpersuasive.

         No. 08-17211: AFFIRMED.

         No. 08-17219: AFFIRMED.




                                             3